EX‑34.6 (logo) Grant Thornton Grant Thornton LLP Two Commerce Square 2001 Market St., Suite 700 Philadelphia, PA 19103 T 215.561.4200 F 215.561.1066 GrantThornton.com linkd.in/GrantThorntonUS twitter.com/GrantThorntonUS Report of Independent Registered Public Accounting Firm Board of Managers Berkadia Commercial Mortgage LLC We have examined management’s assertion, included in the accompanying Report on Assessment of Compliance with SEC Regulation AB Servicing Criteria as Primary Servicer (“Management’s Report”), that Berkadia Commercial Mortgage LLC (the “Company”) complied with the servicing criteria set forth in Item 1122(d) of the U.S. Securities and Exchange Commission’s Regulation AB for the Primary Servicing Platform (the “Platform”) as of and for the year ended December 31, 2016, excluding criteria 1122(d)(1)(iii), (3)(i)(C), (4)(ii), (4)(vii), and (4)(xv), which management has determined are not applicable to the activities performed by the Company with respect to the Platform. The Platform consists of the publicly issued asset-backed transactions and securities for which the Company is named as Primary Servicer of commercial mortgage loans. Management is responsible for the Company’s compliance with the servicing criteria. Our responsibility is to express an opinion on management’s assertion about the Company’s compliance with the applicable servicing criteria for the Platform based on our examination. Our examination was conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States) and, accordingly, included examining, on a test basis, evidence about the Company’s compliance with the applicable servicing criteria for the Platform and performing such other procedures as we considered necessary in the circumstances. Our examination included testing selected asset-backed transactions and securities constituting the Platform and evaluating whether the Company performed servicing activities related to those transactions and securities in compliance with the applicable servicing criteria for the period covered by this report. Accordingly, our testing may not have included servicing activities related to each asset-backed transaction or security constituting the Platform. Further, our examination was not designed to detect material noncompliance that may have occurred prior to the period covered by this report and that may have affected the Company’s servicing activities during the period covered by this report. We believe that our examination provides a reasonable basis for our opinion. Our examination does not provide a legal determination on the Company’s compliance with the applicable servicing criteria. As described in Management’s Report, the Company engaged various vendors to perform servicing activities with respect to criteria 1122(d)(4)(i) and (4)(xi) through (4)(xiii). The Company determined that each vendor is not considered a “servicer,” as that term is defined in Item 1101(j) of Regulation AB, and therefore, the Company is assuming responsibility for compliance with such servicing criteria applicable to each vendor’s servicing activities.
